TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-13-00150-CV



                                    Nora Pedroza, Appellant

                                                 v.

                    Federal Home Loan Mortgage Corporation, Appellee


            FROM THE COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY
       NO. C-1-CV-12-010744, HONORABLE J. DAVID PHILLIPS, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Nora Pedroza has failed to prosecute this appeal. Pedroza’s brief was due

on April 1, 2013. On April 24, 2013, this Court’s clerk sent Pedroza a notice informing her that her

brief was overdue and cautioned that the appeal could be dismissed for want of prosecution unless

she filed a response reasonably explaining her failure to file a brief. The response was due by

May 6, 2013. Pedroza has not responded to the notice, nor has she filed a brief. Accordingly, we

dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b), (c).



                                              _____________________________________________

                                              J. Woodfin Jones, Chief Justice

Before Chief Justice Jones, Justices Goodwin and Field

Dismissed for Want of Prosecution

Filed: May 22, 2013